Citation Nr: 1739697	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-32 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.

2.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected diabetes mellitus prior to February 4, 2008, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, C.B., J.W., and M.D.
 

ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 2006.  

This matter comes to the Board of Veterans' Appeal (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for sleep apnea; and a September 2012 rating decision by the Appeals Management Center (AMC) that granted service connection for diabetes mellitus and assigned an initial noncompensable rating effective July 12, 2007 and 20 percent rating effective January 25, 2012.  Jurisdiction is now with the RO in Boise, Idaho. 

In a November 2013 rating decision, the RO increased the evaluation for diabetes mellitus to 10 percent effective July 12, 2007 and 20 percent rating effective February 4, 2008.  As this does not represent the maximum benefit awardable, the issue remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2015 the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of that proceeding is of record.  The VLJ who held that hearing is no longer available to participate in the decision.  The law requires that the VLJ who conducts the hearing on appeal participate in any decision made on appeal.  38 U.S.C.A. § 7107 (c) (West 2015) 38 C.F.R. § 20.707 (2016).  In a November 2015 letter, the Veteran was informed of his right to have another hearing with another VLJ; he declined the opportunity in a December 2015 letter.    

The issues on appeal were remanded by the Board in January 2016.  


FINDINGS OF FACT

1.  The Veteran's sleep apnea did not manifest during service or for many years thereafter; and is not related to service or to any service-connected disabilities. 

2.  Prior to February 4, 2008, the Veteran's diabetes mellitus did not require insulin or an oral hypoglycemic agent. 

3.  For the entire appeal period, the Veteran's diabetes mellitus did not require regulation of activities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016). 

2.  The criteria for a disability rating for diabetes mellitus in excess of 10 percent prior to February 4, 2008 and 20 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  A standard January 2011 letter satisfied the duty to notify provisions in regard to the claim for service connection for sleep apnea.

The appeal for a higher rating for diabetes mellitus arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided a VA medical examination in January 2012, October 2013 and May 2016.  These examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The examination reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  VA's duty to assist has been met. 

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For the diseases explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a), the provision of 38 C.F.R. § 3.303(b) provide an alternative method of establishing the second and third elements through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Federal Circuit has held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303 (b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, for Veterans who served 90 days or more of active service during a war period or after December 31, 1946, there is a presumption of service connection for certain chronic diseases if such disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).  As obstructive sleep apnea is not among the list of chronic diseases, the above provisions are inapplicable.  

Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  When a Veteran contends that a service-connected disorder has caused or aggravated a second disability, there must be competent medical evidence of such causation or aggravation.  See Wallin v. West, 11 Vet. App. 509, 512  (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the issue of secondary service causation, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. 

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Veteran seeks service connection for sleep apnea and asserts this disability was incurred in service or is related to service-connected disabilities.

Service treatment records do not reflect a diagnosis of obstructive sleep apnea; however, the Veteran is noted to have complained of snoring, poor sleep, and frequent awakening in a March 1999 service treatment record.  A sleep study in June 1999 was negative for sleep apnea and the report reflects that the Veteran showed no evidence of significant sleep-disordered breathing.  In July 1999 the Veteran was given an assessment of possible insomnia.  Complaints of poor concentration, fatigue, and irregular sleep are noted in October 2004 and December 2005 service treatment records.  

Shortly after service, the Veteran underwent two separate sleep studies which ruled out sleep apnea.  In August 2008, a clinician found no evidence of sleep apnea.  The report and the raw data were reviewed and confirmed by a diplomate of the American Board of Sleep Medicine.  In August 2009, the Veteran underwent another diagnostic sleep study which was reported as negative.

In June 2012, more than six years after service, the Veteran underwent a sleep study and was diagnosed with mild obstructive sleep apnea.  

The Veteran was afforded a VA examination in October 2013.  The examiner reviewed the Veteran's claims file and available medical records.  The examiner opined that the obstructive sleep apnea was less likely than not incurred or caused by in-service events.  The examiner explained that given the negative sleep study in service, and the two additional negative studies in 2008 and 2009, the obstructive sleep apnea was not related to service.  The examiner also noted that the uvulectomy related to the Veteran's testicular cancer did not contribute to the sleep apnea, but rather would have potentially cured obstructive sleep apnea.

In January 2016 the Board remanded the appeal for a new VA examination and opinion by a physician with experience in the diagnosis and treatment of sleep apnea.  The examiner was asked to address several questions including:

(a) What is known, in general about the causes, initial manifestations and clinical course of sleep apnea? 

(b) What is meant by obstructive sleep apnea and is it applicable to the Veteran? 

(c) Is the Veteran's current sleep apnea causally or etiologically related to his period of military service or to some other cause or causes?  

(d) Is the Veteran's current sleep apnea related to any one of his 21 service-connected disabilities, either singly or in combination, including by way of aggravation?

The physician was also to indicate whether there was any further need for information or testing necessary to make a determination.

Pursuant to the Board's remand, the Veteran was afforded another VA examination in May 2016.  The examiner conducted an in-person examination and reviewed the file in its entirety.  Regarding the examiner's experience in the diagnosis and treatment of sleep apnea, the examiner indicated that he is a board-certified physician.  While not a sleep specialist, he possesses over 10 years' experience in disability medicine.  He has been conducting sleep apnea evaluations for more than 10 years.  Based on the examiner's experience and training, the Board finds he is qualified to provide competent medical evidence on the specific questions at hand.

The examiner explained that well-defined risk factors for sleep apnea include older age, male, obesity, craniofacial abnormalities, and upper airway abnormalities.  Potential risk factors include smoking, nasal congestion, and family history.  The examiner noted that while snoring and daytime sleepiness are common manifestations, they are non-specific manifestations.  Additional symptoms include restless sleep, periods of silence terminated with loud snorts or snoring, nocturnal angina, poor concentration, and awakening with sense of choking, gasping, or smothering.  The examiner also explained that the Veteran has been diagnosed with obstructive sleep apnea.  He  noted that there are other types of sleep apnea, including central or mixed sleep apnea which incorporate elements of sleep apnea mediated by abnormalities of the central nervous system; however, the Veteran does not have these types.

The examiner opined that the Veteran's current sleep apnea is not causally or etiologically related to his period of military service.  The examiner explained that the Veteran had a negative polysomnogram (the definitive diagnostic test for sleep apnea) in 2009, over 3 years after his military discharge and was not diagnosed with a positive study until 2012.  He further noted that most common causes of sleep apnea are older age, male gender, obesity and craniofacial or upper airway soft tissue abnormalities.  In this respect, he pointed out that the Veteran clearly advanced in age between 2006 and 2012, and increased in weight from just over 200 pounds (lbs.) to over 215lbs now and these factors are the likely causes of his development of sleep apnea.  The examiner further opined that the Veteran's current sleep apnea is not related to any one of his 21 service-connected disabilities, either singly or in combination, including by way of aggravation as there is no evidence anywhere in the medical record to support such a conclusion and the causes of sleep apnea were previously discussed.  In conclusion, the examiner opined that no further information or testing is needed in this case to render the requested medical opinions.

In light of the foregoing, service connection for obstructive sleep apnea is not warranted.  The competent and persuasive evidence does not support the Veteran's contention that his currently diagnosed sleep apnea related to his service.  Sleep studies conducted by competent medical professions in-service and shortly thereafter were negative for sleep apnea.  The Board finds these sleep studies to be highly probative because these medical professions have the appropriate training, expertise and knowledge to evaluate sleep apnea.  

The two unfavorable nexus opinions provided by the October 2013 and May 2016 examiners are also probative evidence against the claim.  The Board finds the opinions highly probative because these medical professions have the appropriate training, expertise and knowledge to evaluate the Veteran's sleep apnea.  Furthermore, they each reviewed the Veteran's clinical records and considered the Veteran's lay statements regarding the nature and history of his symptoms.  The examiners also provided sufficient rationales for the conclusions that sleep apnea was not incurred in or otherwise related to service or caused or aggravated by a service-connected disability.  Moreover, there are no competent opinions to the contrary.

The Veteran's representative has raised several arguments attacking the adequacy of the VA opinions in a July 2017 appellate brief.  First, he argued that the qualification of the May 2016 examiner did not meet the Board's remand directive of a physician with experience in diagnosing and treating sleep apnea.  The Board notes that May 2016 examiner is a board-certified physician with over ten years of experience in diagnosing and evaluating sleep apnea.  This shows a requisite level of familiarity with the condition and thus, there was substantial compliance with that particular remand directive.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Second, the Veteran's representative identified a 2008 article titled, "The Epidemiology of Adult Obstructive Sleep Apnea" which noted that when a patient has "medical conditions such as uncontrolled hypertension...and diabetes mellitus, undiagnosed [OSA] should be considered as a possible concomitant problem."  To the extent that this article is referenced to support causal nexus, on a direct or secondary basis- or to identify inadequacy of the VA opinions- such reliance is misplaced.  The article discusses obstructive sleep apnea as being the etiology of other medical conditions- not vice versa.  Further, the article's conclusion would only support a finding that the Veteran's non service-connected obstructive sleep apnea aggravated other (service-connected) conditions, a theory of causality which would not be successful for establishing service connection.

Third, the representative also argued that neither examiner discussed the confounding effect of the service-connected insomnia on the sleep apnea.  He also asserted that the May 2016 examiner ignored the question of aggravation.  The Board disagrees.  The May 2016 examiner clearly opined that none of the Veteran's 21 service-connected disabilities, which would also include service-connected insomnia, either caused or aggravated his obstructive sleep apnea.  

Fourth, the representative asserted that currently accepted medical principles indicate a causal, or aggravation, link between sleep disorders and many health related problems including hypertension, type 2 diabetes, and obesity and identified internet articles from the Centers for Disease Control (CDC), Web MD, and Harvard University.  The Board notes that a medical article or treatise can be probative evidence when combined with an opinion of a medical professional if the medical article or treatise deals with generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion. Mattern v. West, 12 Vet. App. 222, 228 (1999).  Here, the articles cited are not sufficient to support a causal nexus.  They are not combined with an opinion of a medical professional and do not pertain specifically to the Veteran's circumstances and clinical history.  Most significantly however, these articles all suggest obstructive sleep apnea as the underlying etiology or developmental cause of other cardiovascular conditions and chronic diseases.  Again, this would not support a finding of service connecction in this case.

Fifth and finally, the representative asserts that the Veteran's service-connected insomnia led to obesity.  He also notes that the 2016 VA examiner identified obesity as one of the causes of the Veteran's obstructive sleep apnea.  To this the Board finds that as lay persons, neither the Veteran nor his representative are competent to sufficiently establish the cause of his obesity, and particularly to determine that the etiology is insomnia.  Therefore, this unsupported lay assertion is afforded little probative weight.

In short, the Veteran contends his sleep apnea is connected to service, but he has not demonstrated the requisite expertise to determine whether his sleep symptoms during service were actually manifestations of sleep apnea.  Diagnosing sleep apnea and determining its etiology (to include whether it is caused or aggravated by other disabilities), is outside the scope of what we can observe with our senses.  Rather, this requires clinical training, diagnostic studies, and medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's lay testimony describing symptoms in service did not support a later finding, by a medical professional, that his in-service symptoms were initial manifestations of sleep apnea.  Accordingly, the Veteran's unsupported lay assertion of sleep apnea having onset in service or being caused or aggravated by service-connected disabilities, is outweighed by the competent and persuasive VA medical opinions of record which the Board finds highly persuasive.  

In light of the foregoing, the Board finds the evidence of record weighs against the claim for sleep apnea.  As such, the benefit of the doubt doctrine does not apply, and service connection is not warranted.  See 38 U.S.C.A. §5107 (West 2015); 38 C.F.R. §3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran seeks a higher initial rating for his service-connected diabetes mellitus.  

Pursuant to Diagnostic Code 7913, a 10 percent evaluation is assigned for diabetes mellitus which is only manageable by restricted diet.  A 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The diagnostic code for diabetes mellitus is successive because each higher rating requires the elements of the lower evaluation.   See Camacho v. Nicholson, 21 Vet. App. 360 (2007) (holding that the criteria for rating diabetes mellitus are conjunctive, and that each element of the criteria is needed to meet the requirements for the specified evaluation).  

A note to Code 7913 indicates that noncompensable complications are considered part of the diabetic process.  Moreover, the note provides that compensable complications of diabetes should be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  

VA treatment records prior to February 2008 show the Veteran followed a restricted diet, but did not take medication for control of his diabetes mellitus.  

At a VA examination January 2012, the Veteran reported treatment for diabetes mellitus included restricted diet and use of insulin.  The Veteran denied restrictions on activities.  Additionally, the Veteran denied seeking medical care for diabetes mellitus more than twice monthly for episodes of hypoglycemia or ketoacidosis, and any hospitalization within the last year.

Pursuant to the Board's Remand, the Veteran was afforded another VA examination in May 2016.  An examiner reviewed the Veteran's file and conducted an in-person examination.  The Veteran stated that he was never on a restricted diet but had been advised to observe portion control for weight.  The examiner noted that the Veteran was treated with metformin beginning in 2007.  The examiner noted that current treatment includes insulin injections, but require regulation of activities is not required.  Rather, the Veteran is limited to light duty due to his other impairments and none of the limitations are due to diabetes mellitus.  The examiner noted no episodes of ketoacidosis or hypoglycemia in the Veteran's medical history.  

The Veteran's service-connected diabetes mellitus is rated 10 percent prior to February 4, 2008 and 20 percent thereafter.  

VA treatment records and VA examinations show that prior to February 4, 2008, the Veteran followed a restricted diet but did not take medication for control of his diabetes mellitus.  While the May 2016 examiner noted that the Veteran was on metformin in 2007, VA treatment records indicate that the Veteran started on metformin on February 4, 2008.  VA treatment records from that date also note that the treating clinician emphasized diet and exercise to the Veteran.  Furthermore, a later February 2008 VA treatment record indicates that the Veteran had only been on medication for diabetes mellitus for a period of one month.  As the evidence shows no use of insulin or oral hypoglycemic agents along with a restricted diet prior to February 4, 2008, the criteria for an initial rating in excess of 10 percent under DC 7913 for this appeal period are not met.
	
Additionally, VA treatment records and VA examinations show that after February 4, 2008, the Veteran followed a restricted diet and took medication for control of his diabetes.  His treatment regimen has not included regulation of activities (avoidance of strenuous occupational and recreational activities) at any time during the appeal period.  See November 2010 VA treatment records where the clinician reiterated the need to continue to exercise; July 2015 hearing testimony from the Veteran indicating that doctors advised him to exercise; July 2015 opinion of L.S. reporting that the Veteran's endorsed healthy diet and exercise; and November 2015 VA treatment records where clinician advised Veteran to do 30 minutes of aerobic exercise daily.  Furthermore, the Board notes that the Veteran has undertaken a number of recreational activities during the appeals period.  See November 2010 VA treatment record where the Veteran discussed an annual three month long hunting trip to the Northwest to hunt large game; March 2012 VA treatment records where Veteran started swimming 30 minutes for 3-4 days per week; and July 2015 hearing testimony from the Veteran indicating that he walked anywhere from a hundred yards to a mile daily.   Also, as noted in the May 2016 examination, the only limitation on the Veteran's activities relates to the Veteran's other disabilities and not his service-connected diabetes.  See November 2013 VA treatment records where Veteran reported that he is limited due to back and neck pain.  

As the evidence does not reflect that the Veteran's diabetic treatment regimen has included regulation of activities, in addition to restricted diet and oral medications for control of his diabetes since February 2008, the criteria for a rating in excess of 20 percent under DC 7913 since February 4, 2008 are not met.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).  The Board notes that the Veteran and his spouse testified that the Veteran's diabetes mellitus is uncontrolled, and more severe than the assigned disability rating reflects.  However, the VA examination reports and treatment records offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplated the Veteran's descriptions of his symptoms.  

Additionally, the rating schedule provides for the separate evaluation of complications of diabetes mellitus, so long as those complications are of such a severity to warrant a compensable rating under the appropriate diagnostic code.  The evidence of record identifies additional conditions as related to the Veteran's diabetes, including neuropathy of the right and left lower extremity.  The Veteran has not appealed his evaluations for these disabilities, and their symptoms are therefore beyond the scope of this appeal. 

The preponderance of the evidence weighs against the claim and a rating in excess of 10 percent prior to February 4, 2008 and 20 percent thereafter.  Higher ratings are not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

There are no additional expressly or reasonably raised issues presented on the record. 


ORDER

Service connection for sleep apnea, to include as secondary to service-connected disabilities, is denied.

A higher initial disability rating for diabetes mellitus rated 10 percent prior to February 4, 2008, and 20 percent thereafter is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


